993 F.2d 913
301 U.S.App.D.C. 251
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.UNITED STATES of Americav.Reynaldo Alonso ATKINS, Appellant.
No. 90-3283.
United States Court of Appeals, District of Columbia Circuit.
May 3, 1993.Rehearing and Rehearing En BancDenied July 16, 1993.

Before EDWARDS, RUTH BADER GINSBURG, and SILBERMAN, Circuit Judges.
JUDGMENT
PER CURIAM.


1
This appeal was considered on the record from the United States District Court for the District of Columbia and on the briefs and oral arguments of counsel.   After full review of the parties' submissions, the court is satisfied that appropriate disposition of the case does not warrant an opinion.   See D.C.Cir.Rule 14(c).


2
The district court did not err in considering for sentencing purposes the conspiracy charges of which defendant had been acquitted.   See United States v. Boney, 977 F.2d 624, 636 (D.C.Cir.1992)  ("Sentencing Guidelines allow the use in sentencing of conduct underlying acquitted counts.";  "Conduct underlying the acquittal may be used in sentencing as long as it is proved by a [preponderance of the evidence].").  Furthermore, the district judge properly relied upon the evidence presented at trial and the facts reflected in the presentence report, see United States v. Dale, No. 91-3229, slip op. at 59 & n. 54 (D.C.Cir. April 6, 1993), in determining that defendant played a leading role in a single "course of [drug trafficking] conduct," comprising one "common scheme or plan."   See U.S.S.G. 1B1.3(a)(2).   It is, therefore,


3
ORDERED AND ADJUDGED that the judgment from which this appeal has been taken be affirmed.


4
The clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.   See D.C.Cir.Rule 15(b)(2).